 In the Matter of RICHMOND GREYHOUND LINES, INCORPORATEDandAMALGAMATED ASSOCIATIONOF STREET,ELECTRICRAILWAY ANDMOTORCOACH EMPLOYEES OF AMERICA, A. F. OF L.Case No. 5-R-1855.-Decided January 7, 1946Messrs. JosephF. Castiello,Henry I. Quinn,andL. C. Major,allof Washington, D. C., for the Company.Mr. Wilkam N. Davis,of Richmond, Va., andMr. Floyd W. Kilisel,of Worthington,Ohio, for the Union.Mr. DavidV. Easton,ofcounsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Amalgamated Association of StreetElectric Railway and Motor Coach Employees of America, A. F. of L.,herein called the Union, alleging that a question affectingcommercehad arisen concerning the representation of employees of RichmondGreyhound Lines, Incorporated, Washington, D. C., herein called theCompany, the National Labor Relations Board provided for an appro-priatehearing upon due notice before John H. Garver,Trial Ex-aminer.The hearing was held at Washington, D. C., on October 8,1945.The Company and the Union appeared and participated.Allparties were afforded full opportunity to be heard,to examine andcross-examinewitnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYRichmond Greyhound Lines, Incorporated, a Virginia corporationwith its principal place of business located at Richmond, Virginia, isengaged in the transportation for hire of passengers, baggage, mail,65 N. L. R. B., No. 48.234 RICHMOND GREYHOUND LINES, INCORPORATED235and newspapers to and from points in the States of Maryland andVirginia and the District of Columbia.The gross revenues fromthese activities exceeds $4,000,000 annually.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.TIIE ORGANIZATION INVOLVEDAmalgamated Association of Street, Electric Railway and MotorCoach Employees of America is a labor organization affiliated withtheAmerican Federation of Labor, admitting to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisenconcerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TIIE APPROPRIATE UNITThe Union seeks a, unit comprised of all employees of the OperatingDivision of the Company, including bus drivers, but excluding oper-ating superintendents, office clerks, dispatchers, bus driverinstruc-tors, all supervisory employees, and all other employees.The Com-pany contends that the unit is inappropriate in that it fails to includeterminal and maintenance employees.In a prior proceeding involving the same parties, the Board foundthat the employees presently sought by the Union constitute a groupwhich could properly bargain either as a separate unit or togetherwith maintenance employees of the Company.2 In addition to evi-dence similar to that adduced by it in the prior proceeding, the Com-pany adduced evidence to the effect that similarly affiliated transporta-tion companies bargain collectively with their employees in unitswhich include groups in addition to that sought by the Union, andthat the Union admits the employees in these additional groups toIThe Trial Examiner reported that the Union submitted 69 membership cards bearingthe names of employees listed on theCompany's pay roll of September 30, 1945.There are approximately140 employees currently employed in the appropriate unit. Inaddition,the,e are 23employees of the Company in the appropriate unit who are presentlyin the armed forces2Matterof Richmond Greyhound Lines,Incorporated,52 N L R B 1532 236DECISIONSOF NATIONALLABOR RELATIONS BOARDmembership.Furthermore, the Company also adduced evidence in-dicating that the Union herein is attempting to bargain collectivelywith affiliated companies in an effort to obtain uniform conditions ofemployment for employees represented by it throughout the Grey-hound system.However, we are still of the opinion that the employeessought by the Union may properly bargain as a separate unit, ortogether with other employees of the Company. Inasmuch as theUnion is seeking in this proceeding to represent only Operating Divi-sion employees, we find that these employees properly constitute a col-lective bargaining unit.We find that all employees of the Operating Division of the Com-pany, including bus drivers, but excluding office clerks, bus driverinstructors, dispatchers, operating superintendents, and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, and all other employees of theCompany constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by an election by secret ballot.The Companyrequests, if an election is directed, that we permit the use of mailballots by employees in the armed services.The circumstances inthis case are not substantially or materially different from those pres-ent in theSouth West Pennsylvania Pipe Linescase.8We shall, there-fore, as in that case, provide for mail balloting of employees onmilitary leave.As- we stated in theSouthWest Pennsylvaniadecision :The Board's experience has shown that the speed and efficacy withwhich it can conduct elections has depended to a great extentupon the degree of cooperation afforded it by the interestedparties with respect to matters such as the physical arrangementsfor the election and the preparation of eligibility lists.A freeinterchange between the interested parties of information on theaddresses and work categories of the employees to be ballotedby mail will be necessary in order to avoid challenges and post-election objections.Accordingly, the Board will make availableto all interested parties any information of this nature furnishedit by any other party. In the event that the parties should sendthe absentee voters any information or literature 8 bearing di-6Acceptance or transmittal of such literature by the Board's office is not to beconstrued as conferring immunity on the filing party in the event that objections arelater interposed concerning its contentThe usual principles will apply3 64 N. L. R B 1384, issued December 13, 1945 RICHMOND GREYHOUND LINES, INCORPORATED237rectly or indirectly on the pending election, copies of all suchdocuments should be simultaneously filed with the Regional Officefor inspection by or transmittal to the other parties.We adopt thesame procedure in this case.Accordingly,we shall direct that the question concerning repre-sentation be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the election herein, subject to thelimitations and additions set forth in the Direction.In this case, theRegional Director shall mail ballots to employees within the appro-priate unit on military leave,providedone or more of the partieshereto, within seven(7) days from the issuance of the Direction ofElection, files with the Regional Director a list containing the names,most recent addresses,and work classifications of such employees.The Regional Director shall open and count the ballots cast by mailby employees on military leave,providedthat such ballots must bereturned to. and received at the Regional Office within thirty (30)days from the date they are mailed to the employees by the RegionalDirector.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Richmond Grey-hound Lines, Incorporated, Washington, D. C., an election by secretballot shall be conducted as early as possible, but not later than sixty(60) days from the date of this Direction,under the direction andsupervision of the Regional Director for the Fifth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions,among employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off,and including employees in the armed forcesof the UnitedStates,but excludingthose employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election to determine whether or notthey desire to be represented by Amalgamated Association of Street,Electric Railway and Motor Coach Employees of America, A.F. of L.,for the purposes of collective bargaining.